Citation Nr: 0431349	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-08 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, 
Type II. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss disability. 

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury. 

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral foot disability.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral knee disability.  

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination.  
The veteran testified at a hearing at a Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2003.  

The issues of entitlement to service connection for hearing 
loss disability and for tinnitus are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part. 


FINDINGS OF FACT

1.  The veteran has active duty service from April 1967 to 
March 1971, including service in Vietnam. 

2.  The veteran suffers from diabetes mellitus, type II.  

3.  By rating decision in May 2001, the RO denied entitlement 
to service connection for hearing loss disability, for 
tinnitus, for bilateral leg disability, for bilateral knee 
disability, for bilateral foot disability, for  residuals of 
a low back injury, and for residuals of a neck injury; the 
veteran filed a timely notice of disagreement to initiate an 
appeal, but he did not complete the appeal with a timely 
substantive appeal. 

4.  Certain evidence received since the RO's previous denial 
of service connection for hearing loss disability and 
tinnitus raises a reasonable possibility of substantiating 
these claims.

5.  Evidence received since the RO's previous denials of 
service connection for residuals of neck and low back 
injuries does not raise a reasonable possibility of 
substantiating the claims.

6.  Evidence received since the RO's previous denials of 
service connection for bilateral leg, knee, and foot 
disabilities does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

3.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for hearing loss 
disability and tinnitus has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for residuals of neck 
and low back injuries has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

5.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for bilateral leg, knee, 
and foot disabilities has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the rating decision and the 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in February 2001 and September 
2002 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the VCAA letters were sent to the appellant 
prior to the November 2002 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The Board also notes that the RO letters implicitly notified 
the veteran that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and a VA examination is not 
necessary under 38 C.F.R. § 3.159(c)(4) as it relates to all 
claims other than the claims of service connection for 
hearing loss and tinnitus.  In connection with his claim, the 
veteran has appeared at a hearing before a local hearing 
officer.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a period of war or 
after December 31, 1946, certain chronic disabilities, such 
as diabetes mellitus and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Diabetes Mellitus

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (such as Type II diabetes) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. 
§ 3.307(a).  Type II diabetes shall be service connected if 
manifested  to a degree of 10 percent or more at any time 
after service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the veteran currently has Type II 
diabetes mellitus.  Hence, the question becomes whether the 
veteran had the necessary service in Vietnam for the grant of 
service connection.  The Board observes that the National 
Personnel Record Center, in response to a request to furnish 
the veteran's dates of service in Vietnam, indicated that it 
was unable to determine whether the veteran had in-country 
service in the Republic of Vietnam.  It noted that the 
veteran was attached to a Navy unit that served aboard the 
USS Yorktown and that for DOD purposes the unit was credited 
with Vietnam service from March 5, 1968, to April 7, 1968; 
May 5, 1968, to May 27, 1968; and from June 4, 1968, to June 
16, 1968.  NPRC indicated that the veteran's service record 
provided no conclusive proof of him being physically in 
country.  

At his June 2003 hearing, the veteran testified that he went 
to Vietnam aboard ship.  He also reported that he would 
occasionally fly in to pick up mail or on a "joy ride."  

Based upon the testimony of the veteran that he was on a ship 
that went to Vietnam and the response received from NPRC that 
the unit that the veteran was attached to which served aboard 
the USS Yorktown was credited with Vietnam service by DOD, 
the evidence is at least in equipoise that the veteran had 
the requisite necessary Vietnam service to warrant the 
granting of service connection for Type II diabetes mellitus.  
Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for Type II diabetes mellitus.  

New and Material 
A review of the record demonstrates that the RO denied 
service connection for bilateral hearing loss disability, 
tinnitus, residuals of a low back injury, residuals of a neck 
injury, a bilateral knee condition, a bilateral foot 
condition, and a bilateral leg condition in May 2001.  The 
veteran initiated an appeal by filing a timely notice of 
disagreement.  However, he did not complete the appeal with a 
timely substantive appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly received 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously received to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the previous denial, the RO had before it 
private treatment records, several service medical records, 
and a notice that the veteran failed to report for a 
scheduled VA examination.  

Hearing Loss and Tinnitus

With regard to the veteran's claims of service connection for 
hearing loss and tinnitus, the Board notes that his service 
medical records reveal that at the time of his April 1967 
service entrance examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
45
LEFT
5
5
15
25
35

There were no complaints or findings of hearing loss during 
the veteran's period of service.  At the time of his March 
1972 service separation examination, it does not appear that 
an audiogram was performed.  The numbers for the whispered 
and spoken voice test results appear to have been scratched 
out.  However, the veteran was noted to have defective 
hearing at that time.  

In denying service connection for hearing loss and tinnitus, 
the RO stated that the service medical records showed that 
the veteran was found to have 15/15 hearing for the left and 
right ear at the time of his March 1972 service separation 
examination.  The RO indicated that this finding was normal 
for VA purposes.  The RO also observed that the veteran was 
noted to have defective hearing at that time.  The RO further 
noted that the veteran's April 1967 enlistment examination 
already showed the presence of a hearing loss at 3000 and 
4000 Hertz and that the separation physical examination did 
not specifically identify decibel loss in any of the ranges 
that would have shown aggravation in service.  The RO denied 
service connection on the basis that the evidence of record 
did not show that the veteran's hearing loss, which existed 
prior to service, became worse as a result of military 
service.  

Evidence received subsequent to the May 2001 denial, as it 
relates to hearing loss and tinnitus, includes the testimony 
of the veteran at his June 2003 hearing.  At the time of his 
hearing, the veteran testified that he was exposed to noise 
from jet engines up to 14 hours per day seven days per week 
as a result of his duties in service.  The veteran's DD 214 
reveals that he was involved in Naval aircraft maintenance.  

New and material evidence has been received to reopen the 
veteran's claim.  The testimony of the veteran as to the 
conditions he was exposed to in service when combined with 
the notation on the DD 214 that he was involved in aircraft 
maintenance and the finding of defective hearing at the time 
of the veteran's separation from service, raises a reasonable 
possibility of substantiating the claim and must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Residuals of Neck and Low Back Injuries

With regard to the veteran's request for service connection 
for residuals of a low back injury, the Board notes that at 
the time of the May 2001 denial, the RO had before it the 
veteran's service medical records, which revealed no 
complaints or findings of a low back or neck injuries or 
disorders.  At the time of the veteran's March 1972 service 
separation examination, normal findings were reported for the 
spine and upper and lower extremities.  There were also no 
findings of neck or low back problems in the summary of 
defects and diagnoses portion of the report.  

Also available for review at the time of the previous denial 
were private treatment records which included a January 1998 
treatment record indicating that the veteran's complaints of 
low back pain started in November 1986 after an injury at 
work.  Subsequent treatment records revealed a disc bulge at 
the time of a June 2000 MRI of the lumbar spine.  

In denying service connection for residuals of neck and lower 
back injuries, the RO noted that the service medical records 
were negative for any complaints, findings, or diagnoses of a 
lower back or neck injury.  The RO observed that private 
treatment records did show some lower back pain and mild 
cervical strain.  The RO further observed that the veteran 
failed to report for a VA examination with the expected 
results from this examination possibly being material to the 
outcome of the case.  The RO denied service connection for 
residuals of a neck and lower back injury due to there being 
no treatment for either condition during service.  

Evidence received subsequent to the May 2001 rating 
determination includes the testimony of the veteran at his 
June 2003 hearing.  At the time of the hearing, the veteran 
testified that he split his head open one morning when 
forgetting to duck for an A/C vent.  He reported jamming his 
neck and hitting the deck at that time.  He noted that his 
head was shaved and sewn up in sickbay.  The veteran stated 
that he received no further treatment and that no x-rays were 
taken.  He also noted receiving no treatment for his neck 
following service.  The veteran stated that he was currently 
having a lot of stiffness and that he did heat treatments at 
home.  

The veteran also testified that he sustained an injury to his 
low back when falling down a ladder aboard ship.  He noted 
that he landed on the bottom of the ladder on the left side.  
He reported to sickbay but had no follow up treatment.  He 
also noted re-injuring his back when lifting a shell but not 
seeking treatment for this.  He indicated that he had had no 
doctor relate his back problems to service because he never 
told them about the inservice injuries.  The veteran stated 
that he never sustained any injuries to his low back 
following service.  

New and material evidence has not been received to reopen the 
veteran's claim.  The only additional evidence which has been 
received in relation to the veteran's claim is his testimony.  
This testimony only reiterates the previous contentions of 
the veteran which were advanced at the time of his previous 
denial.  Hence, such evidence is cumulative and not new for 
the purposes of reopening the claim.  Moreover, the veteran 
has testified that no physician has related his claimed 
inservice low back and neck injuries to any current neck or 
low back disabilities.  

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.

Bilateral Leg, Foot, and Knee Disabilities

With regard to the veteran's request for service connection 
for bilateral leg, knee, and foot disabilities, the Board 
notes that at the time of the RO's May 2001 denial, the RO 
had before it the veteran's service medical records, which 
revealed no complaints or findings of knee, leg, or foot 
problems.  At the time of the veteran's March 1972 service 
separation examination, normal findings were reported for the 
lower extremities and feet.  There were also no notations of 
any leg, knee, or foot problems in the summary of defects and 
diagnoses portion of the report.

Treatment records received in conjunction with the prior 
denial reveal that the veteran was seen with complaints of 
painful knees and swelling of the knees for three weeks in 
April 1988.  

In March 1998, the veteran was seen with complaints of 
bilateral foot pain for about three or four months.  At the 
time of a September 1999 visit, the veteran was noted to have 
had foot pain for the past 12 years.  In May 2000, the 
veteran reported having pain in his hips and legs.  

In denying service connection for bilateral leg, knee, and 
foot problems, the RO noted that the service medical records 
were negative for any complaints, findings, or diagnoses of 
bilateral leg, foot, or knee problems.  The RO observed that 
private treatment records did show some treatment for knee, 
leg and feet problems over the years but that nothing was 
shown to be chronic in nature.  The RO further observed that 
the veteran failed to report for a VA examination with the 
expected results from this examination possibly being 
material to the outcome of the case.  The RO denied service 
connection for bilateral foot, knee, and leg conditions due 
to there being no treatment for any of these conditions 
during service.

Evidence received subsequent to the denial includes an 
October 2002 treatment record noting that the veteran was 
having continuing problems with his feet and the testimony of 
the veteran at his June 2003 hearing.  

At his June 2003 hearing, the veteran testified that it was 
his belief that his knee condition resulted from his running 
up and down the ladders on the ship.  He reported that he 
received no treatment for his knees.  He noted that he had 
recently been given leg exercises to do.  

New and material evidence has not been received to reopen the 
veteran's claim.  The additional medical treatment records 
reveal only current complaints of foot problems.  There has 
been no competent medical evidence received relating any 
current foot, knee or leg problems to the veteran's period of 
service.  

The veteran's testimony only reiterates the previous 
contentions of the veteran which were advanced at the time of 
his previous denial.  Hence, such evidence is cumulative and 
not new for the purposes of reopening the claim.  Moreover, 
while the veteran has expressed his belief that his current 
knee disorder is related to service, it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.


ORDER

Entitlement to service connection for Type II diabetes is 
warranted.  The veteran's claims of service connection for 
hearing loss and for tinnitus have been reopened.  To this 
extent, the appeal is granted. 

The veteran's claims of service connection for residuals of a 
low back injury, for residuals of a neck injury, for 
bilateral foot disability, for bilateral knee disability, and 
for bilateral leg disability have not been reopened.  To this 
extent, the appeal is denied. 




REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the need to return the case to the RO for a merits 
review, the Board believes a VA examination and opinion would 
be helpful.  In this regard, the Board noted that the veteran 
failed to report for previously scheduled examinations.  The 
veteran is hereby informed that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, this matter is remanded for the following 
actions:  

1.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss or tinnitus that may be present.  
The claims folder must be made available 
for review.  All appropriate tests 
(including audiometric testing) and 
studies should be performed and all 
findings must be reported in detail.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer opinions as to the 
relationship, if any, between any current 
hearing loss and tinnitus and the 
veteran's active duty service (to include 
whether there was an increase in severity 
of any preexisting hearing loss during 
service). 

2.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the claims 
of service connection for hearing loss 
disability and for tinnitus.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



